DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A control device provided on the auxiliary mast – claims 7 and 15
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operator" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
What is the relationship between the “an operator” introduced in claim 2, line 3 and “the operator” introduced in claim 1, line 8?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Volker EP2439167 in view of Masahito, JP2005082368 (attached machine translation used for interpretation)

    PNG
    media_image1.png
    492
    658
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    731
    522
    media_image2.png
    Greyscale

Regarding claim 1, Volker discloses a materials handling vehicle (1) comprising: a power unit (3) supported on wheels (8,9); a mast assembly (4) supported on the power unit (3); an operator compartment (F) supported on the mast assembly (4) for vertical movement; an operator console (B1) associated with the operator compartment (F) comprising:  and left-hand and right-hand control units (L1,F1) for operation by the operator (standing in F) when the operator is positioned within the operator compartment (F).  Volker does not specify a transparent window providing an operator with a view of a floor surface when the operator compartment is in an elevated position; wherein the transparent window extends between the control units.

    PNG
    media_image3.png
    262
    450
    media_image3.png
    Greyscale

Masahito teaches a similar forklift truck including a transparent window (15) providing an operator with a view of a floor surface when the operator compartment is in an elevated position; wherein the transparent window are central and adapted to Volker are positioned so between the control units. (claim 1)
Further comprising a pair of substantially co-planar transparent panels (15) providing an operator with a view of a floor surface when the operator compartment is in an elevated position (claim 8)
	It would have been obvious to provide the transparent panels described by Masahito to the system disclosed by Volker in order to improve visibility within the operator compartment for safety and improved navigability within a workspace.
Regarding claims 2 and 11, Volker in view of Masahito discloses the materials handling vehicle as set out in claims 1 and 8, wherein the operator compartment (F) comprises an operator support structure (see fig 1-2) comprising: an operator platform (5) upon which an operator stands; and a front wall, wherein the operator console (F) is coupled to the front wall (top in fig 2). 
Regarding claims 3 and 12, Volker in view of Masahito discloses the materials handling vehicle as set out in claims 2 and 11, wherein the transparent window (15 – Masahito) is positioned above the operator platform (5).
Regarding claims 4 and 10, Volker in view of Masahito discloses the materials handling vehicle as set out in claims 1 and 9, wherein the left-hand control unit (L1) comprises a steering control and the right-hand control unit (F1) comprises a traction control (see page 4 – electric traction motor drive and a steering drive).
Regarding claims 5 and 13, Volker in view of Masahito discloses the materials handling vehicle as set out in claims 1 and 8, further comprising an auxiliary mast (7) positioned on an opposite side (see fig 1) of the operator compartment (F) from the operator console (B1). 
Regarding claims 6 and 14, Volker in view of Masahito discloses the materials handling vehicle as set out in claims 5 and 13, further comprising a pair of forks (6) extending outwards from a rear edge of the operator compartment (F) and supported by the auxiliary mast (7).
Regarding claim 7, Volker in view of Masahito discloses the materials handling vehicle as set out in claim 5, wherein a control device (B1) is provided on the auxiliary mast (7).
Regarding claim 9, Volker in view of Masahito discloses the materials handling vehicle as set out in claim 8, wherein the operator console (F) further comprises left-hand and right-hand control units (see fig 2) for operation by the operator when the operator is positioned standing on the operator platform (5). 
Regarding claim 15, Volker in view of Masahito discloses the materials handling vehicle as set out in claim 13, wherein left-hand and right- hand control units (L2,F2) are located on the auxiliary mast (7) for operation by the operator when the operator is positioned standing on the operator platform (5) facing in a rearward direction (right in fig 1).
Regarding claim 16, Volker in view of Masahito discloses the materials handling vehicle as set out in claim 15, wherein the left-hand control unit (L1) comprises a steering control and the right-hand control unit (F1) comprises a traction control (see page 4 – electric traction motor drive and a steering drive).
Regarding claim 17, Volker in view of Masahito discloses the materials handling vehicle as set out in claim 15, wherein a control device (L1,F1) is provided on the operator console (B1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654